Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	Authorization for this examiner’s amendment was given in an interview with Michael Cronin on December 16, 2020.
2. 	The application has been amended as follows:
	Claim 14 is canceled.
	Claim 1 (currently amended).  Wheat grain comprising one or more human induced mutations in a Lipase 1 (Lip1) gene in at least the A[,] and D genomes, wherein the one or more human induced mutations in the Lip1 gene reduce lipase 1 activity as compared to lipase 1 activity from a wild type Lip1 gene, and further wherein flour from the grain comprises a characteristic selected from the group consisting of: (a) increased hydrolytic stability as measured by reduction in the rate of conversion of mono-, di- or tri-acylglycerides (TAG) to free fatty acids (FFA) as compared to flour [derived] from grain of a wild type wheat plant; (b) increased oxidative stability as measured by a reduction in degradation by available oxygen as compared to flour [derived] from grain of a wild type wheat plant; (c) at least a 10% reduction in conversion of mono-, di- or tri-acylglycerides (TAG) to free fatty acids (FFA) as compared to flour from grain of a wild type wheat plant; and (d) at least a 5% reduction in hexanal production as compared to flour from grain of a wild type wheat plant.
	Claim 9 (currently amended).  The wheat grain of Claim 1, wherein the flour from the wheat grain has increased hydrolytic stability as measured by reduction in the rate 
	Claim 10 (currently amended).  The wheat grain of Claim 1, wherein the flour from the wheat grain has increased oxidative stability as measured by a reduction in degradation by available oxygen as compared to flour [derived] from grain of a wild type wheat plant.
	Claim 13 (currently amended).  A method for producing wheat grain, the method comprising:
(a)  inducing one or more human induced mutations in an Lip1 gene in at least the A and D genomes in plant material or plant parts from a wheat plant, wherein the one or more human induced mutations in the Lip1 gene reduce lipase 1 activity as compared to lipase 1 activity from a wild type Lip1 gene;
(b)  growing the plant material or plant parts to produce progeny plants; [and]
(c)  selecting progeny plants that have one or more human induced mutations in the Lip1 gene of at least the A and D genomes, and that produce grain and wherein flour from the grain comprises a characteristic selected from the group consisting of: [(a)] (i) increased hydrolytic stability as measured by reduction in the rate of conversion of mono-, di- or tri-acylglycerides (TAG) to free fatty acids (FFA) as compared to flour [derived] from grain of a wild type wheat plant; [(b)] (ii) increased oxidative stability as measured by a reduction in degradation by available oxygen as compared to flour [derived] from grain of a wild type wheat plant; [(c)] (iii) at least a 10% reduction in conversion of mono-, di- or tri-acylglycerides (TAG) to free fatty acids (FFA) as compared to flour from grain of a wild type wheat plant and [(d)] (iv) at least a 5% ; and
(d)  harvesting wheat grain from the selected progeny plants.
Claim 15 (currently amended).  The method of Claim 13 further comprising inducing one or more human induced mutations in the Lip1 gene in the B genome in plant material or plant parts from [a] the wheat plant.
Claim 24 (currently amended).  Wheat grain comprising one or more human induced mutations in a Lipase 1 (Lip1) gene in at least the A and B genomes, wherein the one or more human induced mutations in the Lip1 gene reduce lipase 1 activity as compared to lipase 1 activity from a wild type Lip1 gene, and further wherein flour from the grain comprises a characteristic selected from the group consisting of: (a) increased hydrolytic stability as measured by reduction in the rate of conversion of mono-, di- or tri-acylglycerides (TAG) to free fatty acids (FFA) as compared to flour [derived] from grain of a wild type wheat plant; (b) increased oxidative stability as measured by a reduction in degradation by available oxygen as compared to flour [derived] from grain of a wild type wheat plant; (c) at least a 10% reduction in conversion of mono-, di- or tri-acylglycerides (TAG) to free fatty acids (FFA) as compared to flour from grain of a wild type wheat plant; and (d) at least a 5% reduction in hexanal production as compared to flour from grain of a wild type wheat plant.
Claim 26 (currently amended).  The wheat grain of Claim 24, wherein the flour-from the wheat grain has increased hydrolytic stability as measured by reduction in the rate of conversion of mono-, di- or tri-acylglycerides (TAG) to free fatty acids (FFA) as compared to flour [derived] from grain of a wild type wheat plant.

The above amendments are made to obviate potential issues under 35 USC 112(b), correct typographical errors and amend method claims as appropriate for rejoinder under In re Ochiai. Claims 1, 3, 8-11, 13, 15, 17, 18 and 21-28 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PHUONG T BUI/Primary Examiner, Art Unit 1663